UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-1140



LUKE PATTERSON BARNWELL,

                                              Plaintiff - Appellant,

          versus


GEORGE S. MORRIS, in his official capacity, in
his individual capacity; BAMBERG SOUTH CARO-
LINA DEPARTMENT OF POLICE, in its official
capacity, in its individual capacity; FRANK D.
GIBSON, in his official capacity, in his indi-
vidual capacity,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Charles E. Simons, Jr., Senior Dis-
trict Judge. (CA-97-408-5-6BD)


Submitted:   June 18, 1998                    Decided:   July 2, 1998


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Luke Patterson Barnwell, Appellant Pro Se. Isaac McDuffie Stone,
III, Beaufort, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court’s opinion accepting the magistrate judge’s

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Barnwell v. Morris, No. CA-

97-408-5-6BD (D.S.C. Dec. 29, 1997). Appellant’s motion for a

change of jurisdiction is denied. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2